Title: From George Washington to Nathanael Greene, 31 October 1781
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters near York 31st Octo. 1781
                  
                  I wrote you the 24th instant, which went on thro’ the Hands of Genl Sumner in No. Carolina—previous to which I had permitted Colo. Lee to inclose to you a Copy of the Articles of Capitulation, which were dispached, with an Injunction that they should not be printed.
                  I have delayed writing further, waiting the Return of Colo. Lee, who I am informed has taken a Tour to Port Royal.  It now becoming uncertain whether I shall see him again or not, I commit my Information to paper by another Conveyance.
                  Agreable to what Informed you some Time ago, it has been agitated with the French Admiral, to transport by Water, under his Convoy, as far as Cape Fear, the Reinforcement destined for your Aid, And on that Contingence, it was in Contemplation, with those Troops, to attempt by Coup De Main, to carry the Enemys Post of Wilmington, an Attempt, which, with the Aid of the Fleet, was judged to be practicable—and the Accomplishment of which, however small the Object in itself, would be of great Importance in the Scales of future Negotiation, as it would in Effect, be the Liberation of another State.
                  After some Days of Suspence, I have just now received from the Count De Grasse, a negative Decision upon this proposal:in Consequence of which my Resolutions are altered, & the Troops will go on by Land.
                  Every Argument & Persuasive had been used with the French Admiral, to induce him to aid the Combined Army, in an Operation against Charlestown;but the advanced Season—The Orders of his Court—& his own Engagements to be punctual to a certain Time fixed on for his ulterior Operations—all forced his Compliance; and I am obliged to submit—Nothing therefore remains, but to give you a respectable Enforcement—& to return myself to the Northward with the Remainder of the Troops For which Arrangement, every preparation is now making with all possible Dispach.
                  The Reinforcement for your Department will commence their March in a few Days, under Command of Major Genl St Clair, & will consist of the Whole of the Pennsylvania, Maryland & Virginia Continental Troops, composing a Body of about  Men, which I hope will be sufficient to enable you to command the Country of S. Carolina, & confine the Enemy to the Town of Charlestown, unless they should be considerably reinforced N. York; which I do not think very likely to happen, under their present Situation & Numbers.  I inclose you a Copy of my Instructions to Majr Genl St Clair; from which you will collect my Ideas respecting Operations in No. Carolina—subject however to your future Orders as you shall think proper, from a more intimate knowledge of Circumstances & future Events.
                  As a further Aid to your Operations, I have made use of the present Occasion, to urge in the warmest Terms, to the Legislatures of this State & N. Carolina, to improve the present Success to the most Valuable Purposes: & instead of Relaxing the Efforts, from an Idea of a Negotiating Winter, that they should strain every Nerve to spring to Military Preparations; especially to improve the present Moment to fill their Continental Battalions, & to give you every auxiliary Assistance, that Circumstances & your Requisitions may demand.
                  The Count Rochambeau will establish Winter Quarters for his Troops at this Place, Williamsburg & the Vicinity.  You will be pleased to open a Correspondence with him immediately & continue to keep up such Intercourse with him as particular Circumstances & Operations may require—for which purpose & that you may correspond with Secrecy, on any Occasion, I have furnished him with copy of Mr Morris Cypher, which has been communicated to you.
                  I have desired General Knox to give you a Return of Artillery, Ordnance Stores & Arms which will be conveyed to you by Gen. St Clair.
                  I inclose for your Satisfaction, an Abstract from the Returns of Prisoners, Artillery, Ordnance Stores, Arms & Other Stores obtained by the Surrender of York & Gloucester, from acts you will form a Judgment of the Importance of our Success over Earl Cornwallis.
                  Being now in Possession of British Officers Prisoners sufficient to make a full Exchange of all the officers belonging to the United States in the Hands of the Enemy—I have to request that you will as early as possible, direct a Return to be made to me & to the Commissary Genl of Prisoners, of all the Officers belonging to the United States Prisoners in Your Department —more in Captivity or on Parole, noting the particular Dates of Capture, their Rank & Corps, that Measures may be taken for their Exchange.
                  The Articles of Capitulation were not closed, when I was informed from Philadelphia, & Genl Forman of Monmouth, on the Wings of Speed, of the immense preparations which were making in N. York for the Succour of Earl Cornwallis: and that the fleet consistg of 28 or 29 Line Ships, with many frigates, Fireships and Transports, having on Board Sir Hy Clinton, with 5000 Rank & file would Sail for the Chesapeak about the 18th inst.  Since this Intelligence, we have been earnestly expectg their Arrival, till Yesterday, the British Fleet made their Appearance off the Capes.  Nothing has yet happened between the two fleets.  The Count de Grasse is makg his preparations for Sailing, and what may be the Intentions of the British upon learng the Fate of Lord Cornwallis, divides our Conjectures.  It is possible a Reinforcement of Troops may be dispatched to Charlestown, and the Fleet with the remainder return to N. York.  Time will make the best Discovery. I am & etc.G.W.